Exhibit 10.1

$550,000,000

GROUP 1 AUTOMOTIVE, INC.

4.000% Senior Notes due 2028

Purchase Agreement

August 3, 2020

J.P. Morgan Securities LLC

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Group 1 Automotive, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $550,000,000 aggregate principal amount of its 4.000% Senior
Notes due 2028 (the “Securities”). The Securities will be issued pursuant to an
Indenture (the “Indenture”) to be dated as of the Closing Date (as defined
below), among the Company, the guarantors listed in Schedule 2 hereto (the
“Guarantors”) and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), and will be guaranteed on an unsecured senior basis by each of the
Guarantors (the “Guarantees”).

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (together with the rules and
regulations promulgated thereunder, the “Securities Act”), in reliance upon an
exemption therefrom or in a transaction not subject thereto.

The Company and the Guarantors have prepared a preliminary offering memorandum
dated August 3, 2020 (the “Preliminary Offering Memorandum”) and will prepare an
offering memorandum dated the date hereof (the “Offering Memorandum”) setting
forth information concerning the Company, the Guarantors, the Securities and the
Guarantees. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this purchase agreement (this “Agreement”).
The Company hereby confirms that it has authorized the use of



--------------------------------------------------------------------------------

the Preliminary Offering Memorandum, the other Time of Sale Information (as
defined below) and the Offering Memorandum in connection with the offering and
resale of the Securities by the Initial Purchasers in the manner contemplated by
this Agreement. Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Preliminary Offering Memorandum. References
herein to the Preliminary Offering Memorandum, the Time of Sale Information and
the Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein and any reference to “amend,” “amendment” or
“supplement” with respect to the Preliminary Offering Memorandum or the Offering
Memorandum shall be deemed to refer to and include any documents filed after
such date and incorporated by reference therein.

At or prior to the time when sales of the Securities were first made by the
Initial Purchasers (the “Time of Sale”), the Company had prepared the following
information (collectively, the “Time of Sale Information”): the Preliminary
Offering Memorandum, as supplemented and amended by the written communications
listed on Annex A hereto.

The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:

1.    Purchase and Resale of the Securities.

(a)    The Company agrees to issue and sell the Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of the Securities
set forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 98.875% of the principal amount thereof plus accrued interest, if any,
from August 17, 2020 to the Closing Date. The Company will not be obligated to
deliver any of the Securities except upon payment for all the Securities to be
purchased as provided herein.

(b)    The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i)    it is a qualified institutional buyer (“QIB”) within the meaning of Rule
144A under the Securities Act (“Rule 144A”) and an accredited investor within
the meaning of Rule 501(a) of Regulation D under the Securities Act (“Regulation
D”);

(ii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

 

2



--------------------------------------------------------------------------------

(iii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:

(A)    to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A and in connection with each such sale, it has taken or
will take reasonable steps to ensure that the purchaser of such Securities is
aware that such sale is being made in reliance on Rule 144A; or

(B)    in accordance with the restrictions set forth in Annex C hereto.

(c)    Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(g) and 6(j) hereof, counsel for the Company
and counsel for the Initial Purchasers, respectively, may rely upon the accuracy
of the representations and warranties of the Initial Purchasers, and compliance
by the Initial Purchasers with their agreements, contained in paragraph
(b) above (including Annex C hereto), and each Initial Purchaser hereby consents
to such reliance.

(d)    The Company acknowledges and agrees that the Initial Purchasers may offer
and sell the Securities to or through any affiliate of an Initial Purchaser and
that any such affiliate may offer and sell the Securities purchased by it to or
through any Initial Purchaser; provided, however, that any such affiliate shall
be subject to the same obligations as its affiliated Initial Purchaser
hereunder, and that such Initial Purchaser shall be liable for any breach of
these obligations by such affiliate.

(e)    The Company and the Guarantors acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantors with respect to the offering of
the Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company, the Guarantors or any other person. Additionally, neither
the Representative nor any other Initial Purchaser is advising the Company, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser shall have any responsibility or liability to the Company or the
Guarantors with respect thereto. Any review by the Representative or any Initial
Purchaser of the Company, the Guarantors and the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Representative or such Initial Purchaser, as the case may
be, and shall not be on behalf of the Company, the Guarantors or any other
person.

 

3



--------------------------------------------------------------------------------

2.    Payment and Delivery.

(a)    Payment for and delivery of the Securities will be made at the offices of
Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York 10017
at 10:00 A.M., New York City time, on August 17, 2020, or at such other time or
place on the same or such other date, not later than the fifth business day
thereafter, as the Representative and the Company may agree upon in writing. The
time and date of such payment and delivery is referred to herein as the “Closing
Date.”

(b)    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Company. The Global
Note will be made available for inspection by the Representative not later than
1:00 P.M., New York City time, on the business day prior to the Closing Date.

3.    Representations and Warranties of the Company and the Guarantors. The
Company and the Guarantors jointly and severally represent and warrant to each
Initial Purchaser that:

(a)    Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, include any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through you expressly for use in the
Preliminary Offering Memorandum, the Time of Sale Information or the Offering
Memorandum, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in Section 7(b) hereof.

(b)    Additional Written Communications.    The Company and the Guarantors
(including their agents and representatives, other than the Initial Purchasers
in their capacity as such) have not prepared, used, authorized, approved or
referred to and will not prepare, use, authorize, approve or refer to any
written communication that constitutes an offer to sell or solicitation of an
offer to buy the Securities (each such communication by the Company and the
Guarantors or their agents and representatives (other than a communication
referred to in clauses (i) and (ii) below) an “Issuer Written Communication”)
other than (i) the Preliminary Offering Memorandum, (ii) the Offering
Memorandum, (iii) the documents listed on Annex A hereto, including a pricing
term sheet substantially in the form of Annex B hereto, which constitute part of
the Time of Sale Information, and (iv) any electronic road show

 

4



--------------------------------------------------------------------------------

or other written communications, in each case used in accordance with
Section 4(c) hereof. Each such Issuer Written Communication, when taken together
with the Time of Sale Information at the Time of Sale, did not, and at the
Closing Date will not, include any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that the Company and the Guarantors make no representation or warranty
with respect to any statements or omissions made in each such Issuer Written
Communication in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in any Issuer Written
Communication.

(c)    Incorporated Documents. The documents incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, when they were
filed with the Securities and Exchange Commission (the “Commission”), conformed
in all material respects to the requirements of the Securities Exchange Act of
1934, as amended (together with the rules and regulations promulgated
thereunder, the “Exchange Act”), and none of such documents included an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and any further documents so filed and
incorporated by reference in the Offering Memorandum, when such documents are
filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act, and will not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(d)    Financial Statements. The financial statements, and the related notes
thereto, of the Company included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum present fairly, in all material
respects, the consolidated financial position of the Company and its
consolidated subsidiaries as of the dates indicated and the results of their
operations and the changes in their consolidated cash flows for the periods
specified; and said financial statements have been prepared in conformity with
United States generally accepted accounting principles and practices applied on
a consistent basis throughout the periods covered thereby, except as described
in the notes to such financial statements; and the other financial and
statistical information and any other financial data included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
present fairly, in all material respects, the information purported to be shown
thereby at the respective dates or for the respective periods to which they
apply and, to the extent that such information is set forth in or has been
derived from the financial statements and accounting books and records of the
Company, have been prepared on a basis consistent with such financial statements
and the books and records of the Company. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in each of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum fairly presents the information called for in all material respects
and is prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

 

5



--------------------------------------------------------------------------------

(e)    No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum, (i) there has not been any
material change in the capital stock or material increase in long-term debt of
the Company and its subsidiaries taken as a whole (other than floor plan
borrowings in the ordinary course of business), or any issuance of any options,
warrants, convertible securities or rights to purchase capital stock of the
Company (other than for the issuance of options of the Company under the
Company’s stock option and other similar officer, director or employee benefit
plans existing on or prior to the date of this Agreement), or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the business, financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries, taken as a whole,
nor have there been any dividends declared or paid except for quarterly
dividends paid on the Company’s common stock in the ordinary course; and
(ii) neither the Company nor any of its subsidiaries has entered into any
transaction or agreement that is material to the Company and its subsidiaries,
taken as a whole, except in each case as otherwise disclosed in each of the Time
of Sale Information and the Offering Memorandum. Neither the Company nor any of
its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum.

(f)    Organization and Good Standing. The Company and each of its subsidiaries
have been organized and are validly existing and in good standing under the laws
of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all corporate or other power and authority
necessary to own or hold their respective properties and to conduct the
businesses in which they are engaged, except where the failure to be so
qualified, in good standing or to have such power or authority would not,
individually or in the aggregate, have a material adverse effect on the
business, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries taken as a whole or on the validity of the
Securities and the Guarantees or performance by the Company and the Guarantors
of their obligations under this Agreement, the Securities and the Guarantees (a
“Material Adverse Effect”); and all the outstanding shares of capital stock or
other equity interests of each subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable, are owned
directly or indirectly by the Company, free and clear of all liens, charges,
encumbrances, equities, security interests, restrictions on voting or transfer
or any other claims of any third party (collectively, “Liens”), except as
disclosed in each of the Time of Sale Information and Offering Memorandum or
where any failure of the capital stock or

 

6



--------------------------------------------------------------------------------

other equity interests of any subsidiary of the Company to be duly and validly
authorized and issued, fully paid and non-assessable, or owned directly or
indirectly or free and clear of all Liens would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(g)    Capitalization. As of June 30, 2020, the Company had or would have had,
on a consolidated historical and as-adjusted basis, the capitalization as set
forth in each of the Time of Sale Information and the Offering Memorandum under
the caption “Capitalization” and all of the outstanding shares of capital stock
of the Company have been duly and validly authorized and issued and are fully
paid and non-assessable (except, in the case of any foreign subsidiary, for
directors’ qualifying shares or as otherwise described in each of the Time of
Sale Information and the Offering Memorandum).

(h)    Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement, the Securities and the Indenture and each of
the Guarantors have full right, power and authority to execute and deliver this
Agreement and the Indenture (including each Guarantee set forth therein) (this
Agreement, the Securities and the Indenture (including each Guarantee set forth
therein, collectively, the “Transaction Documents”) and the Company and each of
the Guarantors have full right, power and authority to perform their respective
obligations under the Transaction Documents; and all action required to be taken
by the Company and each of the Guarantors for the due and proper authorization,
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation of the transactions contemplated thereby has been
duly and validly taken.

(i)    This Purchase Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and each of the Guarantors.

(j)    The Indenture. The Indenture has been duly authorized by the Company and
each of the Guarantors and on the Closing Date will be duly executed and
delivered by the Company and each of the Guarantors and, when duly executed and
delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company and each of the
Guarantors enforceable against the Company and each of the Guarantors in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, laws relating to fraudulent conveyance,
moratorium and laws of general applicability relating to or affecting creditors’
rights and general equity principles and an implied covenant of good faith
(collectively, the “Enforceability Exceptions”).

(k)    The Securities and the Guarantees. The Securities have been duly
authorized by the Company and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company enforceable against the Company in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the

 

7



--------------------------------------------------------------------------------

Indenture; and the Guarantees have been duly authorized by each of the
Guarantors and, when the Securities have been duly executed, authenticated,
issued and delivered as provided in the Indenture and paid for as provided
herein, will be valid and legally binding obligations of each of the Guarantors,
enforceable against each of the Guarantors in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.

(l)    Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

(m)    No Violation or Default. Neither the Company nor any of its subsidiaries
is (i) in violation of its charter or bylaws or similar organizational
documents; (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any property or asset of the
Company or any of its subsidiaries is subject; or (iii) in violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(n)    No Conflicts. The execution, delivery and performance by the Company and
each of the Guarantors of each of the Transaction Documents to which each is a
party, the issuance and sale of the Securities and the issuance of the
Guarantees and compliance by the Company and each of the Guarantors with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
result in the termination, modification or acceleration of, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
asset of the Company or any of its subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any property or asset of the
Company or any of its subsidiaries is subject, (ii) result in any violation of
the provisions of the charter or bylaws or similar organizational documents of
the Company or any of its subsidiaries or (iii) result in the violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority applicable to the Company and
its subsidiaries, except, in the case of clauses (i) and (iii) above, for any
such conflict, breach, violation, default or Lien that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(o)    No Consents Required. Except as disclosed in each of the Time of Sale
Information and the Offering Memorandum, no consent, approval, authorization,
order, registration or qualification of or with any court or arbitrator or
governmental or

 

8



--------------------------------------------------------------------------------

regulatory authority is required for the execution, delivery and performance by
the Company and each of the Guarantors of each of the Transaction Documents to
which each is a party, the issuance and sale of the Securities and the issuance
of the Guarantees and compliance by the Company and each of the Guarantors with
the terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except for (i) such as have been, or will have been prior
to the Closing Date, obtained and such consents, approvals, authorizations,
orders and registrations or qualifications as may be required under applicable
state securities laws in connection with the purchase and resale of the
Securities by the Initial Purchasers and (ii) such consents, approvals,
authorizations, orders and registrations or qualifications for which the failure
to obtain would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(p)    Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal or governmental
proceedings pending to which the Company or any of its subsidiaries is a party
or of which any property or asset of the Company or any of its subsidiaries is
the subject which, if determined adversely to the Company or any of its
subsidiaries, would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; and, to the knowledge of the Company and the
Guarantors, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.

(q)    Independent Accountants. Ernst & Young LLP, who have certified certain
financial statements of the Company and its subsidiaries, and Deloitte & Touche
LLP, who have reviewed certain financial statements of the Company and its
subsidiaries, are each independent public accountants with respect to the
Company and its subsidiaries within the applicable rules and regulations adopted
by the Commission and the Public Company Accounting Oversight Board (United
States) and as required by the Securities Act.

(r)    Real and Personal Property. The Company and its subsidiaries have good
title to, or have rights to lease or otherwise use, all items of real and
personal property that are material to the respective businesses of the Company
and its subsidiaries, in each case free and clear of all Liens except such as
are described in each of the Time of Sale Information and the Offering
Memorandum and that (i) do not materially interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries or
(ii) would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

(s)    Intellectual Property. (i) To the knowledge of the Company and the
Guarantors, the Company and its subsidiaries own or have the right to use all
patents, patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, domain names and other source
indicators, copyrights and copyrightable works, know-how, trade secrets,
systems, procedures, proprietary or confidential information and all other
worldwide intellectual property, industrial property and proprietary rights
(collectively, “Intellectual Property”) used in the conduct of their

 

9



--------------------------------------------------------------------------------

respective businesses; (ii) to the knowledge of the Company and any Guarantor,
the Company and its subsidiaries’ conduct of their respective businesses does
not infringe, misappropriate or otherwise violate any Intellectual Property of
any person; (iii) the Company and its subsidiaries have not received any written
notice of any claim relating to Intellectual Property; and (iv) to the knowledge
of the Company and any Guarantor, the Intellectual Property of the Company and
their subsidiaries is not being infringed, misappropriated or otherwise violated
by any person.

(t)    Dealer Agreements. Except as described in each of the Time of Sale
Information and Offering Memorandum, the Company or, if applicable, a subsidiary
of the Company, has entered into a dealer agreement with each of the
manufacturers listed on Schedule 3 hereto (collectively, the “Dealer
Agreements”), each of which has been duly authorized, executed and delivered by
the Company or the applicable subsidiary, is in full force and effect and
constitutes the valid and binding agreement between the parties thereto,
enforceable in accordance with its terms, subject to the Enforceability
Exceptions and applicable federal and state franchise laws except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Company or the
applicable subsidiaries are in compliance with all terms and conditions of the
Dealer Agreements, and, to the knowledge of the Company and the Guarantors,
there has not occurred any default under any of the Dealer Agreements or any
event that with the giving of notice or the lapse of time would constitute a
default thereunder.

(u)    Investment Company Act. Neither the Company nor any of the Guarantors is,
and after giving effect to the offering and sale of the Securities and the
issuance of the Guarantees and the application of the proceeds thereof as
described in each of the Time of Sale Information and the Offering Memorandum,
none of them will be required to register as an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (together with the rules and
regulations promulgated thereunder, the “Investment Company Act”).

(v)    Taxes. Except to the extent the failure to pay taxes or file tax returns
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, the Company and its subsidiaries have paid all federal,
state, local and foreign taxes and filed all tax returns required to be paid or
filed through the date hereof; and except as otherwise disclosed in each of the
Time of Sale Information and the Offering Memorandum, there is no tax deficiency
that has been, or could reasonably be expected to be, asserted against the
Company or any of its subsidiaries or any of their respective properties or
assets that would have, individually or in the aggregate, a Material Adverse
Effect.

(w)    Licenses and Permits. The Company and its subsidiaries have all licenses,
franchises, permits, authorizations, approvals and orders of and from all
governmental and regulatory authorities that are necessary for the ownership,
lease or operation of their respective properties or the conduct of their
respective businesses as described in each

 

10



--------------------------------------------------------------------------------

of the Time of Sale Information and the Offering Memorandum except for such
licenses, franchises, permits, authorizations, approvals and orders, the failure
to obtain which would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as described in each of the
Time of Sale Information and the Offering Memorandum, neither the Company nor
any of its subsidiaries has received notice of any revocation or modification of
any such license, franchise, permit, authorization, approval or order or has any
reason to believe that any such license, franchise, permit, authorization,
approval or order will not be renewed in the ordinary course, except for such
notices of revocations or modifications, the receipt of which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(x)    No Labor Disputes. No labor disturbance by or dispute with employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company and the Guarantors, is contemplated or threatened. Neither the Company
nor any of its subsidiaries has received any written notice of cancellation or
termination with respect to any collective bargaining agreement to which it is a
party.

(y)    Compliance With Environmental Laws. Except as disclosed in each of the
Time of Sale Information and the Offering Memorandum, (i) the Company and its
subsidiaries have obtained all permits, licenses and other authorizations
required by applicable federal, state, local and foreign environmental law and
regulation in order to conduct their businesses as described in each of the Time
of Sale Information and Offering Memorandum and are conducting such businesses
in compliance with such permits, licenses and authorizations and with applicable
environmental laws and regulations, except where the failure to obtain such
permits, licenses and authorizations and be in compliance with such permits,
licenses, authorizations, laws and regulations would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect,
(ii) neither the Company nor any of its subsidiaries is in violation of any
applicable federal, state, local or foreign law or regulation relating to the
protection of the environment (including natural resources), or the storage,
handling, disposal, release or transportation of or exposure to hazardous or
toxic materials, substances or wastes, pollutants or contaminants (including
petroleum and petroleum products), which violation would reasonably be expected
to have a Material Adverse Effect. Except as disclosed in each of the Time of
Sale Information and the Offering Memorandum, (i) there are no proceedings that
are pending, or, to the knowledge of the Company, contemplated, against the
Company or any of its subsidiaries under any applicable environmental laws or
regulations, other than such proceedings that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and, to the
extent such proceedings involve a governmental entity as a party, which would
both not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect and regarding which it is reasonably believed no
monetary sanctions of $100,000 or more will be imposed and (ii) to the knowledge
of the Company, there are no issues regarding compliance with applicable
environmental laws and regulations, or liabilities or other obligations under
applicable environmental laws and regulations or concerning hazardous or toxic
materials, substances or wastes, pollutants or contaminants (including petroleum
and petroleum products), that would reasonably be expected to have a Material
Adverse Effect.

 

11



--------------------------------------------------------------------------------

(z)    Compliance with ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any entity, whether or not incorporated, that is under common
control with the Company within the meaning of Section 4001(a)(14) of ERISA or
any entity that would be regarded as a single employer with the Company under
Section 414(b),(c),(m) or (o) of the Internal Revenue Code of 1986, as amended
(the “Code”)) would have any liability (each, a “Plan”) has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the Code;
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan, excluding
transactions effected pursuant to a statutory or administrative exemption;
(iii) for each Plan that is subject to the funding rules of Section 412 of the
Code or Section 302 of ERISA, no Plan has failed (whether or not waived), or is
reasonably expected to fail, to satisfy the minimum funding standards (within
the meaning of Section 302 of ERISA or Section 412 of the Code) applicable to
such Plan; (iv) no Plan is, or is reasonably expected to be, in “at risk status”
(within the meaning of Section 303(i) of ERISA), and no Plan that is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA is in
“endangered status” or “critical status” (within the meaning of Sections 304 and
305 of ERISA); (v) the fair market value of the assets of each Plan exceeds the
present value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan); (vi) no “reportable event” (within the
meaning of Section 4043(c) of ERISA and the regulations promulgated thereunder)
has occurred or is reasonably expected to occur; (vii) each Plan that is
intended to be qualified under Section 401(a) of the Code is so qualified, and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification; (viii) neither the Company nor any member of the
Controlled Group has incurred, nor reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guarantee Corporation, in the ordinary course and without
default) in respect of a Plan (including a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA); and (ix) none of the following events
has occurred or is reasonably likely to occur: (A) a material increase in the
aggregate amount of contributions required to be made to all Plans by the
Company or its Controlled Group affiliates in the current fiscal year of the
Company and its Controlled Group affiliates compared to the amount of such
contributions made in the Company’s and its Controlled Group affiliates’ most
recently completed fiscal year; or (B) a material increase in the Company and
its subsidiaries’ “accumulated post-retirement benefit obligations” (within the
meaning of Accounting Standards Codification Topic 715-60) compared to the
amount of such obligations in the Company and its subsidiaries’ most recently
completed fiscal year, except in each case with respect to the events or
conditions set forth in (i) through (ix) hereof, as would not, individually or
in the aggregate, have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(aa)    Disclosure Controls. The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

(bb)    Accounting Controls. The Company and its subsidiaries maintain systems
of “internal control over financial reporting” (as defined in Rule 13a-15(f) of
the Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with United States generally accepted accounting
principles. The Company and its subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with United States generally
accepted accounting principles and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences; and (v) the interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
each of the Preliminary Offering Memorandum, the Time of Sale Information and
the Offering Memorandum is prepared in accordance with the Commission’s rules
and guidelines applicable thereto. Except as disclosed in each of the Time of
Sale Information and the Offering Memorandum, there are no material weaknesses
or significant deficiencies in the Company’s internal controls over financial
reporting.

(cc)    No Restrictions on Subsidiaries. No subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock or similar ownership interest, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company, except for any such restrictions (i) contained in the Revolving Credit
Facility (as defined in the Offering Memorandum) as described in each of the
Time of Sale Information and the Offering Memorandum, or (ii) that will be
permitted by the Indenture.

 

13



--------------------------------------------------------------------------------

(dd)    No Unlawful Payments. Neither the Company nor any of its subsidiaries,
nor to the knowledge of the Company and each Guarantor, any director, officer or
employee of the Company or any of its subsidiaries nor, to the knowledge of the
Company and each of the Guarantors, any agent, affiliate or other person
associated with or acting on behalf of the Company or any of its subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government or regulatory official or employee, including of any government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti-corruption law; or (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit. The Company and its subsidiaries have
instituted and maintain and enforce, policies and procedures designed to promote
and ensure compliance with all applicable anti-bribery and anti-corruption laws.

(ee)    Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of its subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental or regulatory agency (collectively,
the “Anti-Money Laundering Laws”), and no action, suit or proceeding by or
before any court or governmental or regulatory agency, authority or body or any
arbitrator involving the Company or any of its subsidiaries with respect to the
Anti-Money Laundering Laws is pending or, to the knowledge of the Company or any
of the Guarantors, threatened.

(ff)    No Conflicts with Sanctions Laws. None of the Company, any of its
subsidiaries, or, to the knowledge of the Company or any of the Guarantors, any
director, officer, employee, agent, affiliate or representative of the Company
or any of its subsidiaries is currently the subject or the target of any
sanctions administered or enforced by the U.S. government, (including, without
limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury (“OFAC”) or the U.S. Department of State and including, without
limitation, the designation as a “specially designated national” or “blocked
person”), the United Nations Security Council (“UNSC”), the European Union, Her
Majesty’s Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”) nor is the Company, any of its subsidiaries or any of the
Guarantors located, organized or resident in a country or territory that is the
subject or

 

14



--------------------------------------------------------------------------------

target of Sanctions, including, without limitation, Crimea, Cuba, Iran, North
Korea and Syria (each, a “Sanctioned Country”); and the Company will not
directly or indirectly use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions, (ii) to
fund or facilitate any activities of or business in any Sanctioned Country or
(iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as initial
purchaser, advisor, investor or otherwise) of Sanctions. For the past five
years, the Company and its subsidiaries have not knowingly engaged in, and are
not now knowingly engaged in any dealings or transactions with any person that
at the time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

(gg)    Solvency. On and immediately after the Closing Date, the Company and
each Guarantor (after giving effect to the issuance and sale of the Securities,
the issuance of the Guarantees and the other transactions related thereto as
described in each of the Time of Sale Information and the Offering Memorandum)
will be Solvent. As used in this paragraph, the term “Solvent” means, with
respect to a particular date and entity, that on such date (i) the fair value
(and present fair saleable value) of the assets of such entity is not less than
the total amount required to pay the probable liability of such entity on its
total existing debts and liabilities (including contingent liabilities) as they
become absolute and matured; (ii) such entity is able to realize upon its assets
and pay its debts and other liabilities, contingent obligations and commitments
as they mature and become due in the normal course of business; (iii) assuming
consummation of the issuance and sale of the Securities and the issuance of the
Guarantees as contemplated by this Agreement, the Time of Sale Information and
the Offering Memorandum, such entity does not have, intend to incur or believe
that it will incur debts or liabilities beyond its ability to pay as such debts
and liabilities mature; (iv) such entity is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital; and (v) such
entity is not a defendant in any civil action that would result in a judgment
that such entity is or would become unable to satisfy.

(hh)    Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, includes or will include
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

(ii)    No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 

15



--------------------------------------------------------------------------------

(jj)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its affiliates or any other person acting on its or their behalf
(other than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

(kk)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 1(b) hereof
(including Annex C hereto) and their compliance with their agreements set forth
therein, it is not necessary, in connection with the issuance and sale of the
Securities to the Initial Purchasers and the offer, resale and delivery of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act of 1939, as amended.

(ll)    No Stabilization. Neither the Company nor any of the Guarantors has
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.

(mm)    Margin Rules. Neither the issuance, sale and delivery of the Securities
nor the application of the proceeds thereof by the Company as described in each
of the Time of Sale Information and the Offering Memorandum will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.

(nn)    Cybersecurity; Data Protection. The Company and its subsidiaries’
information technology assets and equipment, computers, systems, networks,
hardware, software, websites, applications and databases (collectively, “IT
Systems”) are adequate in all material respects for, and operate and perform in
all material respects as required in connection with, the operation of the
business of the Company and its subsidiaries as currently conducted, and, to the
knowledge of the Company and any Guarantor, free and clear of all material bugs,
errors, defects, Trojan horses, time bombs, malware and other corruptants. The
Company and its subsidiaries have implemented and maintained commercially
reasonable controls, policies, procedures and safeguards designed to maintain
and to protect their material confidential information and the integrity,
continuous operation, redundancy and security of all IT Systems and data
(including all personal, personally identifiable, data (collectively, “Personal
Data”)) used in connection with their businesses, and there have, to the
knowledge of the Company or any Guarantor, been no breaches, violations, outages
or unauthorized uses of or accesses to same, except for

 

16



--------------------------------------------------------------------------------

those that have been remedied without material cost or liability or the duty to
notify any other person, nor any incidents under internal review or
investigations relating to the same. The Company and its subsidiaries are, to
the knowledge of the Company and any Guarantor, presently in material compliance
with all applicable laws or statutes and all applicable and mandatory judgments,
orders, rules and regulations of any court or arbitrator or governmental or
regulatory authority, internal written policies and contractual obligations
relating to the privacy and security of IT Systems and Personal Data and to the
protection of such IT Systems and Personal Data from unauthorized use, access or
modification.

4.    Further Agreements of the Company and the Guarantors. The Company and the
Guarantors jointly and severally covenant and agree with each Initial Purchaser
that:

(a)    Delivery of Copies. The Company will deliver, without charge, to the
Initial Purchasers as many copies of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b)    Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission prior to the Closing Date any document that will be incorporated by
reference therein, the Company will furnish to the Representative and counsel
for the Initial Purchasers a copy of the proposed Offering Memorandum or such
amendment or supplement or document to be incorporated by reference therein for
review, and will not distribute any such proposed Offering Memorandum, amendment
or supplement or file any such document with the Commission to which the
Representative reasonably objects.

(c)    Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company and the Guarantors will furnish to the Representative and counsel for
the Initial Purchasers a copy of such written communication for review and will
not make, prepare, use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects.

(d)    Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or, to the Company’s knowledge,
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum, as then amended or
supplemented, would include any untrue statement of a material fact

 

17



--------------------------------------------------------------------------------

or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances existing when such Time of Sale
Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to (A) any suspension of the qualification of
the Securities for offer and sale in any jurisdiction or (B) the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

(e)    Time of Sale Information. If at any time prior to the Closing Date
(i) any event shall occur or condition shall exist as a result of which any of
the Time of Sale Information, as then amended or supplemented, would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Time of Sale Information to comply with law, the Company will
promptly notify the Initial Purchasers thereof and forthwith prepare and,
subject to Section 4(b) hereof, furnish to the Initial Purchasers such
amendments or supplements to the Time of Sale Information (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

(f)    Ongoing Compliance of the Offering Memorandum. If at any time prior to
the completion of the initial offering of the Securities (i) any event shall
occur or condition shall exist as a result of which the Offering Memorandum, as
then amended or supplemented, would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, not misleading or (ii) it is necessary
to amend or supplement the Offering Memorandum to comply with law, the Company
will promptly notify the Initial Purchasers thereof and forthwith prepare and,
subject to Section 4(b) hereof, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.

(g)    Blue Sky Compliance. The Company will qualify the Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect

 

18



--------------------------------------------------------------------------------

so long as required for the offering and resale of the Securities; provided that
neither the Company nor any of the Guarantors shall be required to (i) qualify
as a foreign corporation or other entity or as a dealer in securities in any
such jurisdiction where it would not otherwise be required to so qualify,
(ii) file any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(h)    Clear Market. During the period from the date hereof through and
including the date that is 60 days after the date hereof, the Company and each
of the Guarantors will not, without the prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company or any of the Guarantors and
having a tenor of more than one year.

(i)    Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds.”

(j)    Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(k)    DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(l)    No Resales by the Company. The Company will not, and will not permit any
of its affiliates (as defined in Rule 144 under the Securities Act) to, resell
any of the Securities that have been acquired by any of them, except for
Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.

(m)    No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(n)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its affiliates or any other person acting on its or their behalf
(other than the Initial Purchasers, as to which no covenant is given) will
(i) solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

 

19



--------------------------------------------------------------------------------

(o)    No Stabilization. Neither the Company nor any of the Guarantors will
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

5.    Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) any written communication that contains either (A) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or (B)
“issuer information” that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared pursuant to Section 4(c)
hereof (including any electronic road show), (iv) any written communication
prepared by such Initial Purchaser and approved by the Company and the
Representative in advance in writing or (v) any written communication relating
to or that contains the preliminary or final terms of the Securities or their
offering and/or other information that was included (including through
incorporation by reference) in the Time of Sale Information or the Offering
Memorandum.

6.    Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase the Securities on the Closing Date as provided
herein is subject to the performance by the Company and each of the Guarantors
of their respective covenants and other obligations hereunder and to the
following additional conditions:

(a)    Representations and Warranties. The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.

(b)    No Downgrade. Subsequent to the earlier of (i) the Time of Sale and
(ii) the execution and delivery of this Agreement, (A) no downgrading shall have
occurred in the rating accorded the Securities or any other debt securities or
preferred stock issued or guaranteed by the Company or any of its subsidiaries
by any “nationally recognized statistical rating organization,” as such term is
defined under Section 3(a)(62) under the Exchange Act, and (B) no such
organization shall have publicly announced that it has under surveillance or
review, or has changed its outlook with respect to, its rating of the Securities
or of any other debt securities or preferred stock issued or guaranteed by the
Company or any of its subsidiaries (other than an announcement with positive
implications of a possible upgrading).

(c)    No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement, no event or condition of a type described in Section 3(e) hereof
shall have occurred or shall exist, which event or condition is not described in
each of the Time of Sale Information (excluding any amendment or supplement
thereto) and

 

20



--------------------------------------------------------------------------------

the Offering Memorandum (excluding any amendment or supplement thereto) and the
effect of which in the reasonable judgment of the Representative makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

(d)    Officer’s Certificate. The Representative shall have received on and as
of the Closing Date a certificate of an executive officer of the Company and of
each Guarantor who has specific knowledge of the Company’s or such Guarantor’s
financial matters and is satisfactory to the Representative (i) confirming that
such officer has carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to the knowledge of such officer, the representations
set forth in Sections 3(a) and 3(b) hereof are true and correct, (ii) confirming
that the other representations and warranties of the Company and the Guarantors
in this Agreement are true and correct and that the Company and the Guarantors
have complied with all agreements and satisfied all conditions on their part to
be performed or satisfied hereunder at or prior to the Closing Date and (iii) to
the effect set forth in Section 6(b) and Section 6(c) hereof.

(e)    Comfort Letters. (i) On the date of this Agreement and on the Closing
Date, Ernst & Young LLP shall have furnished to the Representative, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information included
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date. (ii) On the date of this Agreement and on the Closing Date, Deloitte &
Touche LLP shall have furnished to the Representative, at the request of the
Company, letters, dated the respective dates of delivery thereof and addressed
to the Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information included or incorporated
by reference in each of the Time of Sale Information and the Offering
Memorandum; provided that the letter delivered on the Closing Date shall use a
“cut-off” date no more than three business days prior to the Closing Date.

(f)    CFO Certificate. On the date of this Agreement and on the Closing Date,
the Company shall have furnished to the Representative a certificate, dated the
Closing Date and addressed to the Initial Purchasers, of its chief financial
officer with respect to certain operational and financial data included in the
Time of Sale Information and the Offering Memorandum, providing “management
comfort” with respect to such information, in form and substance reasonably
satisfactory to the Representative.

 

21



--------------------------------------------------------------------------------

(g)    Opinion and 10b-5 Statement of Counsel for the Company. On the Closing
Date, Vinson & Elkins L.L.P., counsel for the Company, shall have furnished to
the Representative, at the request of the Company, their written opinion and
10b-5 statement, dated the Closing Date and addressed to the Initial Purchasers,
substantially in the form attached to Annex D hereto, and such counsel shall
have received such documents and information as they may reasonably request to
enable them to pass upon such matters.

(h)    Opinion of Corporate Counsel for the Company. On the Closing Date,
corporate counsel for the Company, shall have furnished to the Representative,
at the request of the Company, his written opinion statement, dated the Closing
Date and addressed to the Initial Purchasers, substantially in the form attached
to Annex E hereto, and such counsel shall have received such documents and
information as they may reasonably request to enable them to pass upon such
matters.

(i)    Opinion of Local Counsel. On the Closing Date, Woodburn and Wedge,
counsel for the Guarantors organized in the State of Nevada, shall have
furnished to the Representative, at the request of the Company, its written
opinion, dated the Closing Date and addressed to the Initial Purchasers,
substantially in the form attached to Annex F hereto, and such counsel shall
have received such documents and information as they may reasonably request to
enable them to pass upon such matters.

(j)    Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement, addressed to the Initial Purchasers, of Simpson Thacher &
Bartlett LLP, counsel for the Initial Purchasers, with respect to such matters
as the Representative may reasonably request, and such counsel shall have
received such documents and information as they may reasonably request to enable
them to pass upon such matters.

(k)    No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.

(l)    Good Standing. The Representative shall have received by the Closing Date
satisfactory evidence of the good standing of the Company and the Guarantors in
their respective jurisdictions of organization and their good standing in such
other jurisdictions as the Representative may reasonably request, each as of a
recent date, in each case in writing or any standard form of telecommunication
from the appropriate governmental authorities of such jurisdictions, except, in
the case of the Guarantors, for such evidence for which the failure to provide
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

22



--------------------------------------------------------------------------------

(m)    DTC. The Securities shall be eligible for clearance and settlement
through DTC.

(n)    Indenture and Securities. The Indenture shall have been duly executed and
delivered by a duly authorized officer of the Company, each of the Guarantors
and the Trustee, and the Securities shall have been duly executed and delivered
by a duly authorized officer of the Company and duly authenticated by the
Trustee.

(o)    Additional Documents. On or prior to the Closing Date, the Company and
the Guarantors shall have furnished to the Representative such further
certificates and documents as the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7.    Indemnification and Contribution.

(a)    Indemnification of the Initial Purchasers. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact included in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, in each case except insofar as such
losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use therein, which information, the parties
agree is limited to the information specified in Section 7(b) hereof.

(b)    Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each of the Guarantors, each of their respective directors and officers and each
person, if any, who controls the Company or any of the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in Section 7(a) hereof, but only with
respect to any losses, claims, damages or liabilities (including, without
limitation, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim

 

23



--------------------------------------------------------------------------------

asserted, as such fees and expenses are incurred) that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the information appearing in (i) the fifth and sixth sentences of the first
paragraph under the caption “Risk factors—An active trading market for the notes
does not exist and may not develop,” (ii) the third paragraph under the caption
“Plan of Distribution” in the Offering Memorandum, (iii) the fourth and fifth
sentences of the seventh paragraph under the caption “Plan of Distribution” in
the Offering Memorandum and (iv) the first and sixth sentences of the ninth
paragraph under the caption “Plan of Distribution” in the Offering Memorandum.

(c)    Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either Section 7(a) or Section 7(b) above, such person (the
“Indemnified Person”) shall promptly notify the person against whom such
indemnification may be sought (the “Indemnifying Person”) in writing; provided
that the failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have under Section 7(a) or Section 7(b) hereof except to
the extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided, further, that the
failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have to an Indemnified Person otherwise than under
Section 7(a) or Section 7(b) hereof. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent in such proceeding the Indemnified Person and any others entitled to
indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and

 

24



--------------------------------------------------------------------------------

expenses of more than one separate firm (in addition to any local counsel) for
all Indemnified Persons, and that all such fees and expenses shall be reimbursed
as they are incurred. Any such separate firm for any Initial Purchaser, its
affiliates, directors and officers and any control persons of such Initial
Purchaser shall be designated in writing by the Representative and any such
separate firm for the Company, the Guarantors, their respective directors and
officers and any control persons of the Company and the Guarantors shall be
designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d)    Contribution. If the indemnification provided for in Section 7(a) or
Section 7(b) above is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each Indemnifying Person under such sections, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the

 

25



--------------------------------------------------------------------------------

Securities. The relative fault of the Company and the Guarantors on the one hand
and the Initial Purchasers on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or any Guarantor or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

(e)    Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in Section 7(d) hereof. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
Section 7(d) hereof above shall be deemed to include, subject to the limitations
set forth above, any legal or other expenses incurred by such Indemnified Person
in connection with any such action or claim. Notwithstanding the provisions of
this Section 7, in no event shall an Initial Purchaser be required to contribute
any amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f)    Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8.    Effectiveness of Agreement. This Agreement shall become effective as of
the date first written above.

9.    Termination. This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (a) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (b) trading of any securities issued or
guaranteed by the Company or any of the Guarantors shall have been suspended on
any exchange or in any over-the-counter market; (c) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (d) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of the
Representative, is material and adverse and makes it

 

26



--------------------------------------------------------------------------------

impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

10.    Defaulting Initial Purchaser.

(a)    If, on the Closing Date, any Initial Purchaser defaults on its obligation
to purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

(b)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in Section 10(a)
hereof, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in Section 10(a)
hereof, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
Section 10(b) hereof, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will

 

27



--------------------------------------------------------------------------------

continue to be liable for the payment of expenses as set forth in Section 11
hereof and except that the provisions of Section 7 hereof shall not terminate
and shall remain in effect.

(d)    Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

11.    Payment of Expenses.

(a)    Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses actually incurred and incident to the performance of their respective
obligations hereunder, including without limitation, (i) the costs incident to
the authorization, issuance, sale, preparation and delivery of the Securities
and any documentary, issue, stamp or transfer taxes payable in that connection;
(ii) the costs incident to the preparation and printing of the Preliminary
Offering Memorandum, any other Time of Sale Information, any Issuer Written
Communication and the Offering Memorandum (including any amendment or supplement
thereto) and the distribution thereof; (iii) the costs of reproducing and
distributing each of the Transaction Documents; (iv) the fees and expenses of
the Company’s and the Guarantors’ counsel and independent accountants; (v) the
fees and expenses incurred in connection with the registration or qualification
and determination of eligibility for investment of the Securities under the laws
of such jurisdictions as the Representative may designate and the preparation,
printing and distribution of a Blue Sky memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
and (ix) all expenses incurred by the Company in connection with any “road show”
presentation to potential investors (provided that the cost of any aircraft
chartered in connection with the road show will be borne 100% by the Initial
Purchasers). It is understood, however, that except as provided in Section 7
hereof and this Section 10(a), the Initial Purchasers will pay all of their
costs and expenses, including fees and disbursements of their counsel (other
than pursuant to clause (v) of this Section 10(a)) and any advertising expenses
connected with any offers they may make.

(b)    If (i) this Agreement is terminated pursuant to Section 9 hereof,
(ii) the Company for any reason fails to tender the Securities for delivery to
the Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement, the Company and each
of the Guarantors jointly and severally agree to reimburse the Initial
Purchasers for all documented out-of-pocket costs and expenses (including the
fees and expenses of their counsel) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby.

 

28



--------------------------------------------------------------------------------

12.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of the
Securities from any Initial Purchaser shall be deemed to be a successor merely
by reason of such purchase.

13.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.

14.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; and (d) the term “written communication” has the meaning set
forth in Rule 405 under the Securities Act.

15.    Compliance with USA Patriot Act. In accordance with the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

16.    Miscellaneous.

(a)    Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities LLC on behalf of the Initial
Purchasers, and any such action taken by J.P. Morgan Securities LLC shall be
binding upon the Initial Purchasers.

(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: 212-270-1063); Attention:
Greg Spier. Notices to the Company and the Guarantors shall be given to them at
Group 1 Automotive, Inc., 800 Gessner, Suite 500, Houston, TX 77024 (fax:
713-647-5869); Attention: General Counsel.

 

29



--------------------------------------------------------------------------------

(c)    Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d)    Submission to Jurisdiction. The Company and each of the Guarantors hereby
submit to the exclusive jurisdiction of the U.S. federal and New York state
courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company and each of the Guarantors waive any objection
which it may now or hereafter have to the laying of venue of any such suit or
proceeding in such courts. Each of the Company and each of the Guarantors agrees
that final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon the Company and each Guarantor, as
applicable, and may be enforced in any court to the jurisdiction of which
Company and each Guarantor, as applicable, is subject by a suit upon such
judgment.

(e)    Waiver of Jury Trial. Each of the parties hereto hereby waives any right
to trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

(f)    Recognition of the U.S. Special Resolution Regimes.

(i)    In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(ii)    In the event that any Initial Purchaser that is a Covered Entity or a
BHC Act Affiliate of such Initial Purchaser becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under this Agreement that
may be exercised against such Initial Purchaser are permitted to be exercised to
no greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

As used in this Section 16(f):

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Covered Entity” means any of the following: (A) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (B) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (C) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

30



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“U.S. Special Resolution Regime” means each of (A) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (B) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

(g)    Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument. The words “execution,” “signed,” “signature,” “delivery”
and words of like import in or relating to this Agreement or any document to be
signed in connection with this Agreement shall be deemed to include electronic
signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, and the parties hereto
consent to conduct the transactions contemplated hereunder by electronic means.

(h)    Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(i)    Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

[Signature pages follow.]

 

31



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, GROUP 1 AUTOMOTIVE, INC. By:  

/s/ Darryl M. Burman

Name:   Darryl M. Burman Title:   Senior Vice President

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

GUARANTORS: Advantagecars.com, Inc., a Delaware corporation Amarillo Motors-F,
Inc., a Delaware corporation Bob Howard Automotive-East, Inc., an Oklahoma
corporation Bob Howard Chevrolet, Inc., an Oklahoma corporation Bob Howard
Dodge, Inc., an Oklahoma corporation Bob Howard Motors, Inc., an Oklahoma
corporation Bob Howard Nissan, Inc., an Oklahoma corporation Chaperral Dodge,
Inc., a Delaware corporation Danvers-S, Inc., a Delaware corporation Danvers-SB,
Inc., a Delaware corporation Danvers-T, Inc., a Delaware corporation
Danvers-TII, Inc., a Delaware corporation Danvers-TL, Inc., a Delaware
corporation GPI AL-N, Inc., a Delaware corporation GPI CA-DMII, Inc., a Delaware
corporation GPI CA-F, Inc., a Nevada corporation GPI CA-SV, Inc., a Delaware
corporation GPI CA-TII, Inc., a Delaware corporation GPI CC, Inc., a Delaware
corporation GPI GA Holdings, Inc., a Delaware corporation GPI KS Motors, Inc., a
Delaware corporation GPI KS-SB, Inc., a Delaware corporation GPI KS-SH, Inc., a
Delaware corporation GPI KS-SK, Inc., a Delaware corporation GPI MS-H, Inc., a
Delaware corporation GPI MS-N, Inc., a Delaware corporation GPI MS-SK, Inc., a
Delaware corporation GPI NH-T, Inc., a Delaware corporation GPI NH-TL, Inc., a
Delaware corporation GPI NM-J, Inc., a New Mexico corporation GPI NM-LRII, Inc.,
a New Mexico corporation GPI NM-SB, Inc., a New Mexico corporation GPI NM-SBII,
Inc., a New Mexico corporation GPI NM-TL, Inc., a New Mexico corporation GPI NY
Holdings, Inc., a Nevada corporation GPI OK-HII, Inc., a Nevada corporation GPI
OK-SH, Inc., a Delaware corporation GPI SAC-T, Inc., a Delaware corporation GPI
SC, Inc., a Delaware corporation GPI SC Holdings, Inc., a Delaware corporation
By:  

/s/ Darryl M. Burman

Name:   Darryl M. Burman Title:   Vice President

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

GPI SD-DC, Inc., a Delaware corporation GPI TX-A, Inc., a Nevada corporation GPI
TX-AII, Inc., a Texas corporation GPI TX-AIII, Inc., a Texas corporation GPI
TX-ARGMIII, Inc., a Nevada corporation GPI TX-DMII, Inc., a Nevada corporation
GPI TX-DMIII, Inc., a Nevada corporation GPI TX-DMIV, Inc., a Nevada corporation
GPI TX-EPGM, Inc., a Delaware corporation GPI TX-F, Inc., a Delaware corporation
GPI TX-FM, Inc., a Nevada corporation GPI TX-HAII, Inc., a Nevada corporation
GPI TX-HGM, Inc., a Delaware corporation GPI TX-HGMII, Inc., a Nevada
corporation GPI TX-HGMIV, Inc., a Nevada corporation GPI TX-HIII, Inc., a Texas
corporation GPI TX-NVI, Inc., a Nevada corporation GPI TX-P, Inc., a Texas
corporation GPI TX-SBII, Inc., a Delaware corporation GPI TX-SBIII, Inc., a
Nevada corporation GPI TX-SHII, Inc., a Delaware corporation GPI TX-SK, Inc., a
Delaware corporation GPI TX-SKII, Inc., a Nevada corporation GPI TX-SU, Inc., a
Texas corporation GPI TX-SV, Inc., a Delaware corporation GPI TX-SVII, Inc., a
Delaware corporation GPI TX-SVIII, Inc., a Delaware corporation Group 1
Associates, Inc., a Delaware corporation Group 1 FL Holdings, Inc., a Delaware
corporation Group 1 Funding, Inc., a Delaware corporation Group 1 LP
Interests-DC, Inc., a Delaware corporation Group 1 Realty, Inc., a Delaware
corporation Howard-GM II, Inc., a Delaware corporation Howard-GM, Inc., a
Delaware corporation Howard-H, Inc., a Delaware corporation Howard-HA, Inc., a
Delaware corporation Howard-SB, Inc., a Delaware corporation HRI Procurement,
Inc., a Texas corporation Kutz-N, Inc., a Delaware corporation Lubbock Motors,
Inc., a Delaware corporation By:  

/s/ Darryl M. Burman

Name:   Darryl M. Burman Title:   Vice President

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

Lubbock Motors-F, Inc., a Delaware corporation Lubbock Motors-GM, Inc., a
Delaware corporation Lubbock Motors-S, Inc., a Delaware corporation Lubbock
Motors-SH, Inc., a Delaware corporation Lubbock Motors-T, Inc., a Delaware
corporation Maxwell Ford, Inc., a Delaware corporation Maxwell-GMII, Inc., a
Delaware corporation Maxwell-N, Inc., a Delaware corporation Maxwell-NII, Inc.,
a Delaware corporation McCall-F, Inc., a Delaware corporation McCall-H, Inc., a
Delaware corporation McCall-HA, Inc., a Delaware corporation McCall-N, Inc., a
Delaware corporation McCall-SB Inc., a Delaware corporation McCall-T, Inc., a
Delaware corporation McCall-TII, Inc., a Delaware corporation McCall-TL, Inc., a
Delaware corporation Mike Smith Automotive-H, Inc., a Delaware corporation Mike
Smith Automotive-N, Inc., a Texas corporation Mike Smith Autoplaza, Inc., a
Texas corporation Mike Smith Autoplex Dodge, Inc., a Texas corporation Mike
Smith Autoplex, Inc., a Texas corporation Mike Smith Autoplex-German Imports,
Inc., a Texas corporation Mike Smith Imports, Inc., a Texas corporation Miller
Automotive Group, Inc., a California corporation Miller-DM, Inc., a Delaware
corporation NJ-H, Inc., a Delaware corporation NJ-HAII, Inc., a Delaware
corporation NJ-SV, Inc., a Delaware corporation Rockwall Automotive-F, Inc., a
Delaware corporation By:  

/s/ Darryl M. Burman

Name:   Darryl M. Burman Title:   Vice President

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

Baron Development Company, LLC, a Kansas limited liability company Baron
Leasehold, LLC, a Kansas limited liability company By:   Baron Development
Company, LLC, a Kansas limited liability company,  

its Sole Member

G1R Clear Lake, LLC, a Texas limited liability company G1R Florida, LLC, a
Delaware limited liability company G1R Mass, LLC, a Delaware limited liability
company GPI SC-SBII, LLC, a Delaware limited liability company Ivory Auto
Properties of South Carolina, LLC, a South Carolina limited liability company
Tate CG, L.L.C., a Maryland limited liability company By:   Group 1 Realty,
Inc., a Delaware corporation,  

its Sole Member

  By:  

/s/ Darryl M. Burman

  Name:   Darryl M. Burman   Title:   Vice President Bohn-FII, LLC, a Delaware
limited liability company GPI LA-FII, LLC, a Delaware limited liability company
GPI LA-H, LLC, a Louisiana limited liability company Harvey Ford, LLC, a
Delaware limited liability company

By:

  Bohn-FII, LLC, a Delaware limited liability company,   its Sole Member Harvey
GM, LLC, a Delaware limited liability company Harvey Operations-T, LLC, a
Delaware limited liability company By:   Bohn Holdings, LLC, a Delaware limited
liability company,   its Sole Member   By:  
Group 1 Automotive, Inc., a Delaware corporation,   its Sole Member   By:  

/s/ Darryl M. Burman

  Name:   Darryl M. Burman   Title:   Senior Vice President GPI AL-SB, LLC, a
Delaware limited liability company

By:

  GPI AL-N, Inc. a Delaware corporation,   its Sole Member   By:  

/s/ Darryl M. Burman

  Name:   Darryl M. Burman   Title:   Vice President

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

GPI GA Liquidation, LLC, a Delaware limited liability company GPI GA-CC, LLC, a
Georgia limited liability company GPI GA-CGM, LLC, a Nevada limited liability
company GPI GA-DM, LLC, a Delaware limited liability company GPI GA-FII, LLC, a
Delaware limited liability company GPI GA-FIII, LLC, a Delaware limited
liability company GPI GA-FM, LLC, a Nevada limited liability company GPI GA-SU,
LLC, a Nevada limited liability company GPI GA-T, LLC, a Delaware limited
liability company GPI GA-TII, LLC, a Nevada limited liability company By:   GPI
GA Holdings, Inc., a Delaware corporation,   its Sole Member   By:  

/s/ Darryl M. Burman

  Name:   Darryl M. Burman   Title:   Vice President GPI SC-SB, LLC, a Delaware
limited liability company GPI SC-T, LLC, a Delaware limited liability company
By:   GPI SC Holdings, Inc., a Delaware corporation,  

its Sole Member

  By:  

/s/ Darryl M. Burman

  Name:   Darryl M. Burman   Title:   Vice President GPI FL-A, LLC, a Nevada
limited liability company GPI FL-H, LLC, a Delaware limited liability company
GPI FL-VW, LLC, a Delaware limited liability company

By:

 

Group 1 FL Holdings, Inc., a Delaware corporation,

its Sole Member

  By:  

/s/ Darryl M. Burman

  Name:   Darryl M. Burman   Title:   Vice President

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

GPI NJ-HA, LLC, a Nevada limited liability company GPI NJ-HII, LLC, a Nevada
limited liability company By:   NJ-H, Inc., a Delaware corporation, its Sole
Member   By:  

/s/ Darryl M. Burman

  Name:   Darryl M. Burman   Title:   Vice President GPI NJ-SB, LLC, a Nevada
limited liability company By:   NJ-SV, Inc., a Delaware corporation, its Sole
Member   By:  

/s/ Darryl M. Burman

  Name:   Darryl M. Burman   Title:   Vice President GPI NM-SC, LLC, a New
Mexico limited liability company By:   GPI NM-SB, Inc., a New Mexico
corporation,  

its Sole Member

  By:  

/s/ Darryl M. Burman

  Name:   Darryl M. Burman   Title:   Vice President GPI NM-SCII, LLC, a New
Mexico limited liability company By:   GPI NM-SBII, Inc., a New Mexico
corporation,   its Sole Member   By:  

/s/ Darryl M. Burman

  Name:   Darryl M. Burman   Title:   Vice President

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

Bohn Holdings, LLC, a Delaware limited liability company Danvers-SU, LLC, a
Delaware limited liability company By:   Group 1 Holdings-S, L.L.C., a Delaware
corporation,   its Sole Member GPI MD-SB, LLC, a Delaware limited liability
company Group 1 Holdings-DC, L.L.C., a Delaware limited liability company Group
1 Holdings-F, L.L.C., a Delaware limited liability company Group 1 Holdings-GM,
L.L.C., a Delaware limited liability company Group 1 Holdings-H, L.L.C., a
Delaware limited liability company Group 1 Holdings-N, L.L.C., a Delaware
limited liability company Group 1 Holdings-S, L.L.C., a Delaware limited
liability company Group 1 Holdings-T, L.L.C., a Delaware limited liability
company Howard-DCIII, LLC, a Delaware limited liability company Key Ford, LLC, a
Delaware limited liability company By:   Group 1 Automotive, Inc., a Delaware
corporation,   its Sole Member   By:  

/s/ Darryl M. Burman

  Name:   Darryl M. Burman   Title:   Senior Vice President Ira Automotive
Group, LLC, a Delaware limited liability company By:  

Danvers-T, Inc., a Delaware corporation,

its Sole Member

  By:  

/s/ Darryl M. Burman

  Name:   Darryl M. Burman   Title:   Vice President GPI, Ltd., a Texas limited
partnership Rockwall Automotive-DCD, Ltd., a Texas limited partnership By:  
Group 1 Associates, Inc., a Delaware corporation,   its General Partner   By:  

/s/ Darryl M. Burman

  Name:   Darryl M. Burman   Title:   Vice President

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

Accepted: As of the date first written above J.P. MORGAN SECURITIES LLC For
itself and on behalf of the several Initial Purchasers listed in Schedule 1
hereto. By:  

/s/ Blake Sitka

  Authorized Signatory

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  

J.P. Morgan Securities LLC

   $ 192,500,000  

Wells Fargo Securities, LLC

   $ 192,500,000  

BofA Securities, Inc.

   $ 110,000,000  

BBVA Securities Inc.

   $ 27,500,000  

Comerica Securities, Inc.

   $ 13,750,000  

U.S. Bancorp Investments, Inc.

   $ 13,750,000     

 

 

 

Total

   $ 550,000,000     

 

 

 

 

Schedule 1



--------------------------------------------------------------------------------

Schedule 2

Guarantors

 

Company Name

  

Jurisdiction

Organized

  

Jurisdiction -
Foreign Qualification

Advantagecars.com, Inc.    Delaware    Texas Amarillo Motors-F, Inc.    Delaware
   Texas Baron Development Company, LLC    Kansas    Baron Leasehold, LLC   
Kansas    Bob Howard Automotive-East, Inc.    Oklahoma    Bob Howard Chevrolet,
Inc.    Oklahoma    Bob Howard Dodge, Inc.    Oklahoma    Bob Howard Motors,
Inc.    Oklahoma    Bob Howard Nissan, Inc.    Oklahoma    Bohn Holdings, LLC   
Delaware    Louisiana Bohn-FII, LLC    Delaware    Louisiana Chaperral Dodge,
Inc.    Delaware    Texas Danvers-S, Inc.    Delaware    Massachusetts
Danvers-SB, Inc.    Delaware    New Hampshire Danvers-SU, LLC    Delaware   
Massachusetts Danvers-T, Inc.    Delaware    Massachusetts Danvers-TII, Inc.   
Delaware    Massachusetts Danvers-TL, Inc.    Delaware    Massachusetts G1R
Clear Lake, LLC    Texas    G1R Florida, LLC    Delaware    Florida G1R Mass,
LLC    Delaware    Massachusetts GPI AL-N, Inc.    Delaware    Alabama GPI
AL-SB, LLC    Delaware    Alabama GPI CA-DMII, Inc.    Delaware    California
GPI CA-F, Inc.    Nevada    California GPI CA-SV, Inc.    Delaware    California
GPI CA-TII, Inc.    Delaware    California GPI CC, Inc.    Delaware    Texas GPI
FL-A, LLC    Nevada    Florida GPI FL-H, LLC    Delaware    Florida GPI FL-VW,
LLC    Delaware    Florida GPI GA Holdings, Inc.    Delaware    Georgia GPI GA
Liquidation, LLC    Delaware    GPI GA-CC, LLC    Georgia    GPI GA-CGM, LLC   
Nevada    Georgia GPI GA-DM, LLC    Delaware    Georgia GPI GA-FII, LLC   
Delaware    Georgia

 

Schedule 2



--------------------------------------------------------------------------------

Company Name

  

Jurisdiction

Organized

  

Jurisdiction -
Foreign Qualification

GPI GA-FIII, LLC    Delaware    Georgia GPI GA-FM, LLC    Nevada    Georgia GPI
GA-SU, LLC    Nevada    Georgia GPI GA-T, LLC    Delaware    Georgia GPI GA-TII,
LLC    Nevada    Georgia GPI KS Motors, Inc.    Delaware    Kansas GPI KS-SB,
Inc.    Delaware    Kansas GPI KS-SH, Inc.    Delaware    Kansas GPI KS-SK, Inc.
   Delaware    Kansas GPI LA-FII, LLC    Delaware    Louisiana GPI LA-H, LLC   
Louisiana    GPI MD-SB, LLC    Delaware    Maryland GPI MS-H, Inc.    Delaware
   Mississippi GPI MS-N, Inc.    Delaware    Mississippi GPI MS-SK, Inc.   
Delaware    Mississippi GPI NH-T, Inc.    Delaware    New Hampshire GPI NH-TL,
Inc.    Delaware    New Hampshire GPI NJ-HA, LLC    Nevada    New Jersey GPI
NJ-HII, LLC    Nevada    New Jersey GPI NJ-SB, LLC    Nevada    New Jersey GPI
NM-J, Inc.    New Mexico    GPI NM-LRII, Inc.    New Mexico    GPI NM-SB, Inc.
   New Mexico    GPI NM-SBII, Inc.    New Mexico    GPI NM-SC, LLC    New Mexico
   GPI NM-SCII, LLC    New Mexico    GPI NM-TL, Inc.    New Mexico    GPI NY
Holdings, Inc.    Nevada    GPI OK-HII, Inc.    Nevada    Oklahoma GPI OK-SH,
Inc.    Delaware    Oklahoma GPI SAC-T, Inc.    Delaware    California GPI SC
Holdings, Inc.    Delaware    South Carolina GPI SC, Inc.    Delaware    Texas
GPI SC-SB, LLC    Delaware    South Carolina GPI SC-SBII, LLC    Delaware   
South Carolina GPI SC-T, LLC    Delaware    South Carolina GPI SD-DC, Inc.   
Delaware    California GPI TX-A, Inc.    Nevada    Texas GPI TX-AII, Inc.   
Texas    GPI TX-AIII, Inc.    Texas    GPI TX-ARGMIII, Inc.    Nevada    Texas
GPI TX-DMII, Inc.    Nevada    Texas GPI TX-DMIII, Inc.    Nevada    Texas

 

Schedule 2



--------------------------------------------------------------------------------

Company Name

  

Jurisdiction

Organized

  

Jurisdiction -
Foreign Qualification

GPI TX-DMIV, Inc.    Nevada    Texas GPI TX-EPGM, Inc.    Delaware    Texas GPI
TX-F, Inc.    Delaware    Texas GPI TX-FM, Inc.    Nevada    Texas GPI TX-HAII,
Inc.    Nevada    Texas GPI TX-HGM, Inc.    Delaware    Texas GPI TX-HGMII, Inc.
   Nevada    Texas GPI TX-HGMIV, Inc.    Nevada    Texas GPI TX-HIII, Inc.   
Texas    GPI TX-NVI, INC.    Nevada    Texas GPI TX-P, Inc.    Texas    GPI
TX-SBII, Inc.    Delaware    Texas GPI TX-SBIII, Inc.    Nevada    Texas GPI
TX-SHII, Inc.    Delaware    Texas GPI TX-SK, Inc.    Delaware    Texas GPI
TX-SKII, Inc.    Nevada    Texas GPI TX-SU, Inc.    Texas    GPI TX-SV, Inc.   
Delaware    Texas GPI TX-SVII, Inc.    Delaware    Texas GPI TX-SVIII, Inc.   
Delaware    Texas GPI, Ltd.    Texas    Group 1 Associates, Inc.    Delaware   
Texas Group 1 FL Holdings, Inc.    Delaware    Florida Group 1 Funding, Inc.   
Delaware    Group 1 Holdings-DC, L.L.C.    Delaware    Group 1 Holdings-F,
L.L.C.    Delaware    Group 1 Holdings-GM, L.L.C.    Delaware    Group 1
Holdings-H, L.L.C.    Delaware    Group 1 Holdings-N, L.L.C.    Delaware   
Group 1 Holdings-S, L.L.C.    Delaware    Group 1 Holdings-T, L.L.C.    Delaware
   Group 1 LP Interests-DC, Inc.    Delaware   

Group 1 Realty, Inc.

Note: Registered as G1R New Hampshire in New Hampshire

Registered as Group 1 Realty, Inc. of Delaware in Louisiana

   Delaware    Alabama, California, Florida, Georgia, Kansas, Louisiana,
Maryland, Massachusetts, Mississippi, New Hampshire, New Jersey, New Mexico,
Oklahoma, South Carolina, Texas Harvey Ford, LLC    Delaware    Louisiana

 

Schedule 2



--------------------------------------------------------------------------------

Company Name

  

Jurisdiction

Organized

  

Jurisdiction -
Foreign Qualification

Harvey GM, LLC    Delaware    Louisiana Harvey Operations-T, LLC    Delaware   
Louisiana Howard-DCIII, LLC    Delaware    Oklahoma Howard-GM II, Inc.   
Delaware    Oklahoma Howard-GM, Inc.    Delaware    Oklahoma Howard-H, Inc.   
Delaware    Oklahoma Howard-HA, Inc.    Delaware    Oklahoma Howard-SB, Inc.   
Delaware    Oklahoma HRI Procurement, Inc.    Texas    Alabama, California,
Florida, Georgia, Kansas, Louisiana, Maryland, Massachusetts, Mississippi, New
Hampshire, New Jersey, New Mexico, Oklahoma, South Carolina Ira Automotive
Group, LLC    Delaware    Massachusetts Ivory Auto Properties of South Carolina,
LLC    South Carolina    Key Ford, LLC    Delaware    Florida Kutz-N, Inc   
Delaware    Texas Lubbock Motors, Inc.    Delaware    Texas Lubbock Motors-F,
Inc.    Delaware    Texas Lubbock Motors-GM, Inc.    Delaware    Texas Lubbock
Motors-S, Inc.    Delaware    Texas Lubbock Motors-SH, Inc.    Delaware    Texas
Lubbock Motors-T, Inc.    Delaware    Texas Maxwell Ford, Inc.    Delaware   
Texas Maxwell-GMII, Inc.    Delaware    Texas Maxwell-N, Inc.    Delaware   
Texas Maxwell-NII, Inc.    Delaware    Texas McCall-F, Inc.    Delaware    Texas
McCall-H, Inc.    Delaware    Texas McCall-HA, Inc.    Delaware    Texas
McCall-N, Inc.    Delaware    Texas McCall-SB Inc.    Delaware    Texas
McCall-T, Inc.    Delaware    Texas McCall-TII, Inc.    Delaware    Texas
McCall-TL, Inc.    Delaware    Texas Mike Smith Automotive-H, Inc.    Delaware
   Texas Mike Smith Automotive-N, Inc.    Texas   

 

Schedule 2



--------------------------------------------------------------------------------

Company Name

  

Jurisdiction

Organized

  

Jurisdiction -
Foreign Qualification

Mike Smith Autoplaza, Inc.    Texas    Mike Smith Autoplex Dodge, Inc.    Texas
   Mike Smith Autoplex, Inc.    Texas    Mike Smith Autoplex-German Imports,
Inc.    Texas    Mike Smith Imports, Inc.    Texas    Miller Automotive Group,
Inc.    California    Miller-DM, Inc.    Delaware    California NJ-H, Inc.   
Delaware    New Jersey NJ-HAII, Inc.    Delaware    New Jersey NJ-SV, Inc.   
Delaware    New Jersey Rockwall Automotive-DCD, Ltd.    Texas    Rockwall
Automotive-F, Inc.    Delaware    Texas Tate CG, L.L.C.    Maryland   

 

Schedule 2



--------------------------------------------------------------------------------

Schedule 3

Dealer Agreements

 

DEALERSHIP

   DATE OF
AGREEMENT   

AGREEMENT

ACURA

Bob Howard Acura

   04/09/2003   

Sales & Service Agreement

Sterling McCall Acura

   02/20/2003   

Sales & Service Agreement

Boardwalk Acura

   10/04/2006   

Sales & Service Agreement

Elite Acura

   10/04/2006   

Sales & Service Agreement

Sterling McCall Acura Sugar Land

   11/09/2018   

Sales & Service Agreement

AUDI

Audi Peabody

   04/04/2000   

Dealer Agreement

Audi Grapevine

   3/23/2015   

Dealer Agreement

Audi North Miami

   04/01/2015   

Dealer Agreement

Audi Fort Worth

   08/14/2017   

Dealer Agreement

Audi El Paso

   01/29/2018   

Dealer Agreement

BMW

Advantage BMW

Advantage BMW of Clear Lake

MINI of Clear Lake

   10/01/2010

 

05/01/2010

  

Center Agreement

 

MINI Dealer Agreement

BMW of Stratham

   10/01/2010   

Car Center Agreement

BMW of Tulsa

   10/01/2010   

Car Center Agreement

Mike Smith BMW

   10/01/2010   

Car Center Agreement

 

Schedule 3



--------------------------------------------------------------------------------

DEALERSHIP

   DATE OF
AGREEMENT   

AGREEMENT

BMW of Arlington

MINI of Arlington

   11/11/13   

Car Center Agreement

MINI Dealer Agreement

BMW of Atlantic City

   10/01/2010   

Car Center Agreement

Baron BMW/MINI

   10/01/2010   

Car Center Agreement

MINI Dealer Agreement

BMW of Columbia

   10/01/2010   

Car Center Agreement

BMW/MINI of Annapolis

   10/01/2010   

Car Center Agreement

MINI Dealer Agreement

BMW of Mobile

   10/01/2010   

Car Center Agreement

BMW/MINI of El Paso

   04/18/2011   

Car Center Agreement

MINI Dealer Agreement

Hilton Head BMW

   01/26/2012   

Car Center Agreement

Sandia BMW MINI

   07/11/2019   

Car Center Agreement

MINI Dealer Agreement

Sandia BMW Motorcycles

   07/11/2019   

Motorcycle Dealer Agreement

Santa Fe BMW MINI

   07/11/2019   

Car Center Agreement

MINI Dealer Agreement

Santa Fe BMW Motorcycles

   07/11/2019   

Motorcycle Dealer Agreement

CHRYSLER GROUP, LLC

Bob Howard Chrysler Dodge Jeep Ram

   01/27/2003   

Sales & Service Agreement

South Pointe Chrysler Dodge Jeep Ram

   07/16/2007   

Sales & Service Agreement

Dallas Chrysler Dodge Jeep Ram

   06/30/2003   

Sales & Service Agreement

Mike Smith Chrysler Dodge Jeep Ram

   08/18/2005   

Term Sales & Service Agreement

Rockwall Chrysler Dodge Jeep Ram

   05/26/2005   

Term Sales & Service Agreement

FORD/LINCOLN MERCURY

Bohn Ford

   02/04/2002   

Sales & Service Agreement

Gene Messer Ford of Amarillo

Gene Messer Lincoln of Amarillo

   06/02/1999   

Sales & Service Agreement

 

Schedule 3



--------------------------------------------------------------------------------

DEALERSHIP

   DATE OF
AGREEMENT   

AGREEMENT

Gene Messer Ford

Gene Messer Lincoln

   06/02/1999   

Sales & Service Agreement

Jim Tidwell Ford

   10/01/2005   

Term Sales & Service Agreement

Maxwell Ford

   08/31/1998   

Sales & Service Agreement

Rockwall Ford

   06/02/1999   

Sales & Service Agreement

Rivertown Ford

   12/10/2012   

Term Sales & Service Agreement

Rountree Ford

Rountree Lincoln

   06/24/2013   

Term Sales & Service Agreement

Shamaley Ford

   06/13/2013   

Sales & Service Agreement

Sterling McCall Ford

   02/21/2011   

Sales & Service Agreement

World Ford Pensacola

   12/01/1999   

Sales & Service Agreement

GENERAL MOTORS, LLC

Bob Howard Chevrolet

   11/01/2005   

Sales & Service Agreement

Bob Howard Buick GMC

   08/24/2006   

Sales & Service Agreement

Cadillac of Arlington

   11/11/2013   

Sales & Service Agreement

Bohn Buick GMC

   11/01/2005   

Sales & Service Agreement

Freedom Chevrolet

   11/01/2005   

Sales & Service Agreement

Gene Messer Chevrolet

   11/01/2005   

Sales & Service Agreement

Rivertown Buick GMC

   12/09/2013   

Sales & Service Agreement

Shamaley Buick

   06/13/2011   

Sales & Service Agreement

Smicklas Chevrolet

   11/01/2005   

Sales & Service Agreement

South Pointe Chevrolet

   11/01/2005   

Sales & Service Agreement

Sterling McCall Buick GMC

   10/01/2013   

Sales & Service Agreement

Sterling McCall Cadillac

   10/11/2011   

Sales & Service Agreement

Sterling McCall Chevrolet

   07/21/2014   

Sales & Service Agreement

 

Schedule 3



--------------------------------------------------------------------------------

DEALERSHIP

   DATE OF
AGREEMENT   

AGREEMENT

GENESIS

Genesis of Southwest Houston

   12/12/2018   

Dealer Sales & Service Agreement

HONDA

Boardwalk Honda

   10/04/2006   

Sales & Service Agreement

Bob Howard Honda

   02/20/2003   

Sales & Service Agreement

Fernandez Honda

   08/06/2018   

Sales & Service Agreement

Honda of Bay County

   05/14/2012   

Sales & Service Agreement

Honda of Slidell

   08/06/2018   

Sales & Service Agreement

Mike Smith Honda

   02/26/2003   

Sales & Service Agreement

Pat Peck Honda

   08/28/2006   

Sales & Service Agreement

South Pointe Honda

   09/30/2013   

Sales & Service Agreement

Sterling McCall Honda

   11/17/2003   

Sales & Service Agreement

HYUNDAI

Bob Howard Hyundai

   10/22/2012   

Term Dealer Sales and Service Agreement

Gene Messer Hyundai

   03/29/2002   

Sales & Service Agreement

Sterling McCall Hyundai

   04/14/2009   

Sales & Service Agreement

Sterling McCall Hyundai South Loop

   04/27/2012   

Term Dealer Sales and Service Agreement

JAGUAR

Jaguar Albuquerque

   07/24/2017   

Dealer Agreement

KIA

Gene Messer Kia

   08/24/1999   

Sales & Service Agreement

Pat Peck Kia

   08/29/2006   

Sales & Service Agreement

Shawnee Mission Kia

   12/31/2012   

Sales & Service Agreement

Kia of South Austin

   05/14/2014   

Sales & Service Agreement

LAND ROVER

Land Rover Albuquerque

   07/24/2017   

Dealer Agreement/Grant of Franchise

Land Rover Santa Fe

   07/24/2017   

Dealer Agreement/Grant of Franchise

 

Schedule 3



--------------------------------------------------------------------------------

DEALERSHIP

   DATE OF
AGREEMENT   

AGREEMENT

LEXUS

Ira Lexus

   06/20/2020   

Dealer Agreement

Ira Lexus of Manchester

   01/10/2006   

Dealer Agreement

Sterling McCall Lexus

Sterling McCall Lexus of Clear Lake

   11/12/2001   

Dealer Agreement

Lexus of Albuquerque

Lexus of Santa Fe

   12/09/2019   

Dealer Agreement

MERCEDES-BENZ

Mercedes-Benz of Augusta

Sprinter of Augusta

   12/17/2007   

Passenger Car Retailer Agreement

Light Truck Retailer Agreement

Commercial Vehicle Dealer Agreement

Mercedes-Benz of Beaumont    11/01/1998   

Light Truck Dealer Agreement

Passenger Car Dealer Agreement

   11/11/2014    Commercial Vehicle Dealer Agreement Mercedes-Benz of Beverly
Hills    07/12/2004   

Light Truck Car Dealer Agreement

Passenger Car Dealer Agreement

   06/06/2014    Commercial Vehicle Dealer Agreement Mercedes-Benz of Boerne   
08/18/2014   

Passenger Car Dealer Agreement

Light Truck Dealer Agreement

Commercial Vehicle Dealer Agreement

Mercedes-Benz of Clear Lake    04/26/2014   

Passenger Car Dealer Agreement

Light Truck Dealer Agreement

Commercial Vehicle Dealer Agreement

Mercedes-Benz of Georgetown

Sprinter of Georgetown

   09/28/2015   

Light Truck Dealer Agreement

Passenger Car Dealer Agreement

Commercial Vehicle Dealer Agreement

NISSAN

Bob Howard Nissan

   01/16/2002   

Sales & Service Agreement

Cedar Park Nissan

   04/20/2017   

Sales & Service Agreement

Courtesy Nissan

   01/16/2002   

Sales & Service Agreement

Mike Smith Nissan

   01/16/2002   

Sales & Service Agreement

Nissan of Mobile

   08/29/2006   

Sales & Service Agreement

Pat Peck Nissan (Gulfport)

   08/29/2006   

Sales & Service Agreement

Round Rock Nissan

   01/16/2002   

Sales & Service Agreement

 

Schedule 3



--------------------------------------------------------------------------------

DEALERSHIP

   DATE OF
AGREEMENT   

AGREEMENT

Town North Nissan

   09/01/2002   

Sales & Service Agreement

Sterling McCall Nissan

   06/04/2002   

Sales & Service Agreement

PORSCHE

Porsche El Paso

   01/11/2019   

Sales & Service Agreement

SMART

smart center Beverly Hills

   07/01/2011   

smart Passenger Car Dealer Agreement

smart center Georgetown

   09/28/2015   

smart Passenger Car Dealer Agreement

SUBARU

Ira Subaru

   01/01/2006   

Dealer Agreement

Rivertown Subaru

   12/09/2013   

Dealer Agreement

Subaru El Paso

   01/29/2018   

Dealer Agreement

TOYOTA

Bob Howard Toyota

   10/26/2005   

Dealer Agreement

Bohn Toyota

   08/19/2003   

Dealer Agreement

Folsom Lake Toyota

   08/22/2006   

Dealer Agreement

Gene Messer Toyota

   06/12/2002   

Dealer Agreement

Ira Toyota

   01/22/2002   

Dealer Agreement

Ira Toyota II/Ira Toyota of Tewksbury

   11/29/2004   

Dealer Agreement

Ira Toyota of Manchester

   08/21/2008   

Dealer Agreement

Miller Toyota of Anaheim

   07/31/2006   

Dealer Agreement

Rivertown Toyota

   12/09/2013   

Dealer Agreement

Sterling McCall Toyota

   07/13/2005   

Dealer Agreement

Sterling McCall Toyota of Fort Bend

   07/18/2003   

Dealer Agreement

Toyota of Rock Hill

   04/12/2010   

Dealer Agreement

World Toyota

   09/20/2005   

Dealer Agreement

VOLKSWAGEN

Gene Messer Volkswagen

   01/19/2000   

Dealer Agreement

 

Schedule 3



--------------------------------------------------------------------------------

DEALERSHIP

   DATE OF
AGREEMENT   

AGREEMENT

Volkswagen Kearny Mesa

   10/11/2011    Dealer Agreement

Volkswagen of Beaumont

   12/20/2011    Dealer Agreement

Volkswagen of Alamo Heights

   01/16/2012    Dealer Agreement

Volkswagen of Panama City

   05/14/2012    Dealer Agreement

 

Schedule 3



--------------------------------------------------------------------------------

ANNEX A

Additional Time of Sale Information

1.    Pricing term sheet containing the terms of the Securities and the
Guarantees, substantially in the form of Annex B.

 

Schedule 3



--------------------------------------------------------------------------------

ANNEX B        

Pricing Term Sheet, dated August 3, 2020

to Preliminary Offering Memorandum dated August 3, 2020

Strictly Confidential

Group 1 Automotive, Inc.

This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum (the “Preliminary Offering Memorandum”). The
information in this pricing term sheet supplements the Preliminary Offering
Memorandum and updates and supersedes the information in the Preliminary
Offering Memorandum to the extent it is inconsistent with the information in the
Preliminary Offering Memorandum. Terms used and not defined herein have the
meanings assigned in the Preliminary Offering Memorandum.

The notes have not been and will not be registered under the Securities Act of
1933, as amended (the “Securities Act”), or the securities laws of any other
jurisdiction. The notes may not be offered or sold in the United States or to
U.S. persons (as defined in Regulation S) except in transactions exempt from, or
not subject to, the registration requirements of the Securities Act.
Accordingly, the notes are being offered only to (1) persons reasonably believed
to be “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act.

 

Issuer:    Group 1 Automotive, Inc. Security description:    4.000% Senior Notes
due 2028 (the “Notes”) Distribution:    Rule 144A/Reg S; no registration rights
Size:    $550,000,000 Maturity:    August 15, 2028 Coupon:    4.000% Issue
price:    100.000% of principal amount, plus accrued interest, if any, from
August 17, 2020 Yield to maturity:    4.000% Spread to benchmark Treasury:   
+354 basis points Benchmark Treasury:    UST 2.875% due August 15, 2028 Interest
Payment Dates:    February 15 and August 15, commencing February 15, 2021 Record
Dates:    February 1 and August 1 Equity clawback:    Up to 40% at 104.000%
prior to August 15, 2023

 

B-1



--------------------------------------------------------------------------------

Optional redemption:

  

Make-whole call at T+50 bps prior to August 15, 2023 then:

    

On or after:

  

Price:

  

August 15, 2023

  

102.000%

  

August 15, 2024

  

101.333%

  

August 15, 2025

  

100.667%

  

August 15, 2026 and thereafter

  

100.000%

Change of control:    Puttable at 101% of principal plus accrued and unpaid
interest to, but excluding, the repurchase date. Trade date:    August 3, 2020
Settlement date:    August 17, 2020 (T+10). It is expected that delivery of the
notes will be made against payment therefor on or about August 17, 2020, which
is the tenth business day following the date hereof (such settlement cycle being
referred to as “T+10”). Under Rule 15c6-1 under the Securities Exchange Act of
1934, as amended, trades in the secondary market generally are required to
settle in two business days unless the parties to any such trade expressly agree
otherwise. Accordingly, purchasers who wish to trade the notes on the date of
pricing or the next seven business days will be required, by virtue of the fact
that the notes initially will settle in T+10, to specify an alternative
settlement cycle at the time of any such trade to prevent a failed settlement.
Purchasers of the notes who wish to trade the notes prior to the second business
day before the settlement date should consult their own advisors. CUSIP:   

Rule 144A: 398905AN9

Reg S: U03903AE8

ISIN:   

Rule 144A: US398905AN98

Reg S: USU03903AE82

Denominations/Multiple:    $2,000 x $1,000 Bookrunners:   

J.P. Morgan Securities LLC

Wells Fargo Securities, LLC

BofA Securities, Inc.

BBVA Securities Inc.

Co-Managers:   

Comerica Securities, Inc.

U.S. Bancorp Investments, Inc.

 

 

 

B-2



--------------------------------------------------------------------------------

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

This communication is being distributed in the United States solely to persons
reasonably believed to be Qualified Institutional Buyers, as defined in Rule
144A under the Securities Act, and outside the United States solely to Non-U.S.
persons as defined under Regulation S.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

B-3



--------------------------------------------------------------------------------

ANNEX C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a)    Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:

(i)    Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S or
Rule 144A or any other available exemption from registration under the
Securities Act.

(ii)    None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act. Terms used above have the meanings given to them by
Regulation S.

 

C-1



--------------------------------------------------------------------------------

(iv)    Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

Terms used in paragraph (a) and this paragraph (b) of this Annex C and not
otherwise defined in this Agreement have the meanings given to them by
Regulation S.

 

C-2



--------------------------------------------------------------------------------

ANNEX D

Opinion of Outside Counsel for the Company and the Covered Guarantors

 

(1)

The Company is validly existing as a corporation in good standing under the laws
of the State of Delaware, with corporate power and authority to own its
properties and conduct its business as described in each of the Time of Sale
Information and the Offering Memorandum.

 

(2)

Each of the Guarantors formed or incorporated in the states of Delaware or Texas
(the “Covered Guarantors”) is validly existing as a corporation, limited
liability company or limited partnership, as the case may be, in good standing
under the laws of the jurisdiction of its organization, with corporate, limited
liability company or limited partnership, as the case may be, power and
authority to own its properties and conduct its business as described in each of
the Time of Sale Information and the Offering Memorandum, except where the
failure to have such power or authority would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(3)

The Purchase Agreement has been duly authorized, executed and delivered by the
Company and the Covered Guarantors.

 

(4)

The Indenture has been duly authorized, executed and delivered by the Company
and each of the Covered Guarantors and, assuming due authorization, execution
and delivery thereof by the Trustee and the other Guarantors, constitutes a
valid and legally binding agreement of the Company and each of the Guarantors
enforceable against the Company and each of the Guarantors in accordance with
its terms, subject to the Enforceability Exceptions.

 

(5)

The Securities have been duly authorized, executed and delivered by the Company
and, when duly authenticated as provided in the Indenture and paid for as
provided in this Agreement, will be duly and validly issued and outstanding and
will constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

 

(6)

The Guarantees have been duly authorized by each of the Covered Guarantors and,
assuming the Guarantees have been duly authorized by the other Guarantors, when
each global certificate representing the Securities has been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided in this Agreement, will constitute valid and legally binding
obligations of each of the Guarantors, enforceable against each of the
Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

 

D-1



--------------------------------------------------------------------------------

(7)

None of (i) the execution, delivery and performance by the Company and each of
the Covered Guarantors of each of the Transaction Documents to which each is a
party, (ii) the issuance and sale of the Securities by the Company and the
issuance of the Guarantees by the Covered Guarantors to the Initial Purchasers
in accordance with the terms of this Agreement and the Indenture and
(iii) compliance by the Company and the Covered Guarantors with the provisions
of the Transaction Documents and the consummation of the transactions
contemplated therein will (a) result in a breach or violation of any document or
agreement filed as an exhibit to the Company’s Annual Report on Form 10-K for
the year ended December 31, 2019, (b) result in any violation of the provisions
of the Restated Certificate of Incorporation or Amended and Restated Bylaws of
the Company or the charter documents of the Covered Guarantors or (c) result in
a violation of the Delaware LP Act, the Delaware LLC Act, the DGCL, New York
law, Texas law or federal law, or any order, rule or regulation known to such
counsel of any Texas, New York, Delaware or federal court or governmental agency
or body having jurisdiction over the Company or any of the Covered Guarantors or
any of their properties (except that such counsel need express no opinion with
respect to compliance with the anti-fraud provisions of Federal or state
securities laws or Blue Sky laws with respect to this subparagraph (7)), except
in the case of clauses (a) and (c) for such breaches or violations that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or that could violate public policy relating thereto.

 

(8)

Except as described in the Time of Sale Information and the Offering Memorandum,
no consent, approval, authorization, order, registration or qualification
(“consent”) under the Delaware LP Act, the Delaware LLC Act, the DGCL, New York
law, Texas law or federal law or federal court or governmental agency or body
described in subparagraph (c) of paragraph (7) above is required for the
issuance and sale of the Securities by the Company and the issuance of the
Guarantees by the Covered Guarantors to the Initial Purchasers in accordance
with the terms of this Agreement and the Indenture, or the consummation by the
Company and the Covered Guarantors of the transactions contemplated by the
Transaction Documents, except such as have been obtained and such consents as
may be required under state securities or Blue Sky laws in connection with the
purchase and distribution of the Securities by the Initial Purchasers and except
where failure to obtain such consent would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and except
for such consents which (i) may be required under applicable state securities
laws in connection with the purchase and resale of the Securities by the Initial
Purchasers, (ii) have been or, prior to the Closing Date, will be obtained or
made, or (iii) if not obtained, would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or materially impair
the ability of the Company or the Covered Guarantors to perform their
obligations under the Transaction Documents.

 

D-2



--------------------------------------------------------------------------------

(9)

Neither the Company nor any of the Guarantors is and, after giving effect to the
offering and sale of the Securities and the issuance of the Guarantees and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum, will be required to register as an
“investment company” as defined in the Investment Company Act of 1940, as
amended.

 

(10)

No registration of the Securities or the Guarantees under the Securities Act,
and no qualification of an indenture under the Trust Indenture Act of 1939, as
amended, with respect thereto, is required for the offer, sale and initial
resale of the Securities and Guarantees by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

 

(11)

The statements in each of the Time of Sale Information and the Offering
Memorandum under the caption “Description of notes,” to the extent they
constitute a summary of the terms of the Securities, the Guarantees and the
Indenture, and under the caption “Certain United States federal income tax
considerations,” insofar as they constitute summaries of matters of U.S. federal
income tax law, are accurate in all material respects.

 

(12)

Each document incorporated by reference in the Time of Sale Information and the
Offering Memorandum (other than the financial statements, including the notes
thereto, and financial statement schedules and other financial and accounting
information included therein, as to which such counsel need express no opinion),
when they became effective or were filed with the Commission, as the case may
be, appear on their face to be appropriately responsive in all material respects
to the requirements of the Exchange Act.

Such counsel shall also state that they have reviewed the Time of Sale
Information and the Offering Memorandum and participated in conferences with
officers and other representatives of the Company and the Covered Guarantors,
representatives of the independent registered public accounting firm of the
Company and representatives of the Initial Purchasers and their counsel, at
which the contents of the Time of Sale Information and the Offering Memorandum
and any amendment and supplement thereto and related matters were discussed. The
purpose of such counsel’s professional engagement was not to establish or
confirm factual matters set forth in the Time of Sale Information and the
Offering Memorandum, and such counsel has not undertaken to verify independently
any of the factual matters in such documents. Moreover, many of the
determinations required to be made in the preparation of the Time of Sale
Information and the Offering Memorandum involve matters of a non-legal nature.
Accordingly, such counsel shall not pass upon, and shall not assume
responsibility for the accuracy, completeness or fairness of the statements
included in the Time of Sale Information and the Offering Memorandum and any
amendment or supplement thereto (except as expressly provided above). Subject to
the foregoing, and on the basis of such participation described above (and
relying as to factual matters upon statements of fact made to us by
representatives of

 

D-3



--------------------------------------------------------------------------------

the Company and the Guarantors), such counsel shall advise the Initial
Purchasers that no facts have come to such counsel’s attention that lead such
counsel to believe that: (a) the Time of Sale Information, at the Time of Sale
(which such counsel may assume to be the date of this Agreement), included any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or (b) the Offering
Memorandum or any amendment or supplement thereto, as of its date and the
Closing Date, included or includes any untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; except that in each case, such counsel need not express
any belief with respect to (i) the financial statements and related schedules,
including the notes and schedules thereto and the auditor’s report thereon or
(ii) any other financial or accounting information, in each case included in or
omitted from the Time of Sale Information and the Offering Memorandum.

In rendering such opinion, such counsel may rely as to matters of fact on
certificates of responsible officers of the Company and the Guarantors and
public officials that are furnished to the Initial Purchasers.

The opinion of counsel described above shall be rendered to the Initial
Purchasers at the request of the Company and shall so state therein.

 

D-4



--------------------------------------------------------------------------------

ANNEX E

Opinion of Corporate Counsel for the Company and the Guarantors

 

(1)

The Company has been duly qualified as a foreign corporation for the transaction
of business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties, or conducts any business, so as to require
such qualification, other than where the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(2)

The Company has the corporate power and authority to execute and deliver each of
the Transaction Documents and to perform its obligations thereunder; and all
action required to be taken for the due and proper authorization, execution and
delivery by the Company of each of the Transaction Documents and the
consummation by the Company of the transactions contemplated by the Transaction
Documents has been duly and validly taken.

 

(3)

Each subsidiary of the Company that is organized in the state of Delaware or
Texas has been duly incorporated or formed and is validly existing as a
corporation, limited liability company or limited partnership in good standing
under the laws of the state of its incorporation or formation with power and
authority (corporate and other) to own its properties and conduct its business
as described in each of the Time of Sale Information and the Offering
Memorandum.

 

(4)

Each Guarantor that is organized in the state of Delaware or Texas has the
corporate power and authority to execute and deliver each of the Transaction
Documents and to perform its obligations thereunder; and all action required to
be taken for the due and proper authorization, execution and delivery by each
such Guarantor of each of the Transaction Documents and the consummation by each
such Guarantor of the transactions contemplated thereby has been duly and
validly taken.

 

(5)

To such counsel’s knowledge, other than as disclosed in each of the Time of Sale
Information and the Offering Memorandum, there are no legal or governmental
proceedings pending or threatened to which the Company or any of its
subsidiaries is or may be a party or to which any property of the Company or its
subsidiaries is or may be the subject which, if determined adversely to the
Company or such subsidiaries, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

In rendering such opinion, such counsel may rely as to matters of fact on
certificates of responsible officers of the Company and the Guarantors and
public officials that are furnished to the Initial Purchasers.

The opinion of counsel described above shall be rendered to the Initial
Purchasers at the request of the Company and shall so state therein.

 

E-1



--------------------------------------------------------------------------------

ANNEX F

Opinion of Local Counsel for Guarantors

 

(1)

Each of the Corporate Covered Guarantors has been duly organized and is validly
existing as a corporation, in good standing under the laws of the State of
Nevada, with corporate power and authority to own its properties and conduct its
business as described in each of the Time of Sale Information and the Offering
Memorandum.

 

(2)

Each of the LLC Covered Guarantors has been duly organized and is validly
existing as a limited liability company in good standing under the laws of the
State of Nevada, with limited liability company power and authority to own its
properties and conduct its business as described in each of the Time of Sale
Information and the Offering Memorandum.

 

(3)

The Purchase Agreement has been duly authorized, and to the extent that Nevada
law governs such issues, executed and delivered by the Covered Guarantors.

 

(4)

The Indenture has been duly authorized, and to the extent that Nevada law
governs such issues, executed and delivered by each of the Covered Guarantors.

 

(5)

The Guarantees have been duly authorized and issued by each of the Covered
Guarantors.

 

(6)

None of the (i) execution, delivery and performance by the Covered Guarantors of
each of the Transaction Documents to which each is a party, (ii) issuance of the
Guarantees by the Covered Guarantors to the Initial Purchasers in accordance
with the terms of the Purchase Agreement and the Indenture, (iii) compliance by
the Covered Guarantors with the provisions of the Transaction Documents and
(iv) consummation of the transactions contemplated therein will (a) result in
any violation of the provisions of the organizational documents of the Covered
Guarantors or (b) result in a violation of any Nevada statute or any order, rule
or regulation of the State of Nevada known to such counsel of any Nevada court
or governmental agency or body having jurisdiction over the Covered Guarantors
or any of their properties, (except that such counsel need express no opinion
with respect to compliance with the anti-fraud provisions of state securities
laws or Blue Sky laws with respect to this paragraph (6)(b)), except for such
breaches or violations that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or such breaches or
violations that arise from a violation of public policy.

 

(7)

No consent, approval, authorization, order, registration or qualification of or
with any court or governmental agency or body described in subparagraph (b) of
paragraph (6) above is required for the issuance of the Guarantees by the
Covered Guarantors, or the consummation by the Covered Guarantors of the
transactions contemplated by the Transaction Documents, except such as have been
obtained and such consents, approvals, authorizations, registrations or
qualifications as may be required under state

 

F-1



--------------------------------------------------------------------------------

  securities or blue sky laws in connection with the purchase and distribution
of the Securities by the Initial Purchasers, to which we offer no opinion, and
except where failure to obtain such consent, approval, authorization, order,
registration or qualification would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws in connection with the
purchase and resale of the Securities by the Initial Purchasers.

In rendering such opinion, such counsel may rely as to matters of fact on
certificates of responsible officers of the Company and the Guarantors and
public officials that are furnished to the Initial Purchasers.

The opinion of counsel described above shall be rendered to the Initial
Purchasers at the request of the Company and shall so state therein.

 

F-2